Citation Nr: 1209660	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for failed low back syndrome, status-post low back disc excision with fusion and chronic muscular strain (low back disorder).  

2.  Entitlement to service connection for a left hand laceration (claimed as residuals of a left hand injury).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty in the military from January 1969 to January 1972. 

This appeal to the Board of Veterans' Appeals (Board) is from May and September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In its May 2008 rating decision, the RO denied entitlement to service connection for failed low back syndrome, status-post low back disc excision with fusion and chronic muscular strain, and denied entitlement to service connection for a left hand laceration.  Subsequently, in its September 2008 rating decision, the RO confirmed and continued the denial of entitlement to service connection for a left hand laceration.  

As requested in his June and December 2009 substantive appeals, the Veteran was scheduled for a hearing before a Board Veterans Law Judge (VLJ) at the RO (i.e., Travel Board hearing) in June 2011.  However, on the day of the Veteran's scheduled hearing, the Veteran's representative submitted a motion to reschedule the hearing.  In August 2011, the Board found good cause shown for the Veteran's failure to appear at the initially scheduled hearing, and remanded the case to the Appeals Management Center (AMC) to reschedule a Travel Board hearing.  Accordingly, the RO rescheduled the Travel Board hearing for December 2011, with notification to the Veteran.  However, the Veteran again failed to appear; this time, without explanation or request to reschedule his hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Social Security Administration (SSA) Records

At the March 2010 VA examination, the Veteran reported he is currently on Supplemental Security Income (SSI) benefits, in part due to his low back disorder, presently on appeal.  In the absence of any further information, this raises the possibility of outstanding SSI medical records that may be pertinent to both his claims on appeal.  The claims file does not contain any records from SSA and there is no indication that a request for such records has been made.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Additionally, the Board has reviewed the March 2010 opinion of record and finds that it is not adequate.  In this regard, the examiner did not address the Veteran's history of having back trouble on his December 1971 service examination.  This report is consistent with the Veteran's report that he had back pain/soreness when lifting ammunition in service.  He related that this involved a lot of bending and twisting and that this affected his back.  He asserted that he believed that his back problems progressed throughout the years.  An adequate medical opinion must address the Veteran's history of back pain which was made in service, as well as his lay statements concerning this disability.  The Board notes that the examiner should also take into account the Veteran's total medical history pertaining to his back, including postservice injuries.  See February 1991 VA examination, as well as and other medical reports of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered by that agency concerning his claim for SSI or other disability-based benefits.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Schedule the Veteran for an orthopedic examination to determine the nature and etiology of the Veteran's current back disability.  The examiner should opinion as to whether it is at least as likely as not (i.e. at least a 50-50 probability) that any back disability is related to service, including being bounced around in a tank, as well as lifting ammunition which required bending and twisting.  In giving this opinion, the examiner must address the Veteran's December 1971 service record in which he checked the box stating that he had a history of back problems, the Veteran's postservice injuries/complaints and his lay statements concerning his symptoms in service and following service.

A complete rationale must be provided for all opinions given.  This should be based on a review of the claims file, examination findings, sound medical principles and lay assertions made by the Veteran.

3.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


